 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 1 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff
JUDGE VALERIE E. CAPRONI

 

v.
. MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

 

 

 

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES

 

Pursuant to the conditions expressed in the ORDER of Magistrate Judge Stewart D. Aaron
(41/06/2020, ECF Doc. No. 165) attached are the Plaintiffs interrogatories conforming to

S.D.N.Y. Local Rule 33.3(a).

 

Thereby certify that the attached interrogatories are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of Defendant Goodman.

VE. Fy

GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

J) 20

Signed this __ day of November, 2020.

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 2 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Organization of Document

Contents

BACKGROUND STATEMENT AND INSTRUCTIONS ..0000.cccccseccscsesseccstensesscsecessescsesees 3
SUPPORTING RATIONALE FOR INTERROGATORY CONTENT ....occcccccccccesescssessseees 9
PLAINTIFF’S FIRST SET OF INTERROGATORIES |..0..cccccccccccccccsccccsscseceseecsscsseseseeees 10
ATTESTATION W000 ooccccccccscessessessseecsssssesssasassseseesssssusseecscocscspsosncasavevassvsusaneatavavensacscacaceete 22
CERTIFICATE OF SERVICE ..........cccccsescssssssessessssssccoccersssvetevevsssecanavavscsesevsveassnscetsavaveraenenens 23

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 3 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

BACKGROUND STATEMENT AND INSTRUCTIONS

1. Plaintiff incorporates by reference the applicable instructions from the ORDER of

11/06/2020 (ECF Doe. No. 165) by Magistrate Judge Stewart D. Aaron. This ORDER of

allowed interrogatories to be served upon the Court that complied with $.D.N.Y. Local Rule

33.3(a).

2. Local Civil Rule 33.3(a) states in relevant part:
"[uJnless otherwise ordered by the Court, at the commencement of discovery,
interrogatories will be restricted to those seeking names of witnesses with knowledge of
information relevant to the subject matter of the action, the computation of each
category of damage alleged, and the existence, custodian, location and general
description of relevant information, including pertinent insurance agreements and other
physical evidence, or information of a similar nature."

3, The Plaintiff has relied upon Local Rule 33.3 and Fed. R. Civ. Proc. Rule 26 (generally)

to fashion the below response to the Magistrate Judge’s ORDER (Dkt. 165) requesting

submission of interrogatories.

4. These Interrogatories are intended to elicit as much information as possible conceming

the issues, and to the extent any Interrogatory could be interpreted in more than one way,

Defendant should employ the interpretation of the Interrogatory most likely to encompass and

elicit the greatest amount of information possible.

5. If the Defendant has a claim for any form of privilege, whether based on a statute or

otherwise, as a ground for not answering an interrogatory or any portion thereof, it should be set

forth in complete detail each and every fact upon which the privilege is based, including

sufficient facts for the Court to make a full determination whether the claim of privilege is valid.

6. Plaintiff incorporates by reference the Plaintiff's supplemental complaint (approved via

ORDER (Dkt. 160) “paragraphs I, 39 through 45 and 47 through 50”) as if fully restated to

3
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 4 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

address the presentation of legal theories of recovery to provide supporting rationale for the
interrogatories included below (for the purposes of stating the factual and legal basis for the
surviving claims of the Second Amended Complaint (SAC, Doe. No. 88), (1) Violations of New
York Civil Rights Law sections 50 and 51 and (2) Claim for Defamation).

7, Discovery may be needed on all subject matters relevant to the claims (civil rights and
defamation) made by the Plaintiff in the SAC (ECF Doc. No. 88) and to the denials and defenses
yet to be raised by the Defendant (Def).

8. Some computations of damages (see general Fed. R. Civ. Proc. Rule 26) have not been
completely matured as the Plaintiff must await on some disclosures and discovery material in the
possession of the Defendant Goodman. Design Strategy, Inc. v. Davis, 469 F.3d 284, 295 (2d
Cir. 2006).

9. Herein the term “Plaintiff” refers to the individual and natural person known as D.
George Sweigert and the other instantiations used by Defendant (Def) Jason Goodman, as in:
Dave Sweigert, David G. Sweigert, David George Sweigert, etc.

10. Herein the term “Defendant” refers to the individual and natural person Jason D.
Goodman, believed to be Jason David Goodman, operator of a brand known as CrowdSource
The Truth which dispenses social media podcast content.

11. Herein the term “document” shall have the broadest meaning possible under the Federal
Rules of Civil Procedure (Fed. R. Civ. Proc.) and shall include, but not be limited to, the original
(or a copy when the original is not available) and each non-identical copy (including those which
are non-identical by reason of translations, notations, or markings) or any and all other written,
printed, typed, punched, taped, filmed, or graphic matter or recorded or tangible thing, ot

whatever description, however produced or reproduced (including computer-stored or generated
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 5 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

data, together with instructions or programs necessary to search and retrieve such data and hard
copies where available and retrievable), and shall include all attachments to and enclosures with
any requested item, to which they are attached or with which they are enclosed, and each draft
thereof. The term document shall specifically include all recorded or retrievable electronic data
or communications such as electronic mail (e-mail) and the like and all translations thereof.

12. Herein the term “communication” means any oral, written, electronic, or other exchange
of words, thoughts, information, or ideas to another person or entity, whether in person, in a
group, by telephone, by letter, by Telex, by facsimile, or by any other process, electric,
electronic, or otherwise. All such communications include computer discs or transmissions, e-
mails, instant messages, tape or video recordings, voicemails, diaries, log books, minutes, notes,
studies, surveys and forecasts, and any and all copies thereof.

13. Herein the term Electronic Stored Information (ESI) shall have the common meaning
expressed as “information created, manipulated, communicated, stored, and best utilized in
digital form, requiring the use of computer hardware and software”; see, Electronically Stored
information. The December 2006 Amendments to the Federal Rules of Civil Procedure, Kenneth
Withers, 4 NW. J. of Tech, & Intell. Prop. 171, available at |
http://www.law.northwestern.edw/journals/ njtip/v4/n2/3. ESI includes e-mails, voice-mails,
instant messages, text messages, documents, spreadsheets, file fragments, digital images, and
video. ESI can be viewed from the context of Fed. R. Civ. Proc. Rule 16(b)(3)(B)(iii) and (iv),
Rule 26(f)(3)(C) and Rule 37(e). This includes “data copied from an electronic device, storage
medium or file” per Federal Rules of Evidence (F.R.E.) Rule 902(14) and/or records generated

by an electronic process or system per F.R.E. Rule 902(13).

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 6 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

14. Herein the term “loose media” shail include USB/Firewire drives, flash drives, memory
cards and CDs/DVDs with the accompany computers and/or peripheral devices use to access
such memory mechanisms, |
15. Herein the term “Cloud storage” means any Internet-based repository of digital
information, which inchides electronic files, artwork, and/or screen-shots that may be stored at
Internet Service Provider (ISP) storage, social media platform storage as provided by social
media providers such as Google, Facebook, Twitter, Patreon, YouTube, TINDER, SubscribeStar,
DLive, Periscope, Bit-Chute, etc. Identification of Internet-based (Cloud) platforms should
include Internet domain name and/or relevant Internet Protocol (1.P.) address and/or Uniform
Resource Locator (URL). Information about local, on-site, non-Cloud storage on computer
systems with manufacture/make specifics as to make, model, operating system type, version of
such systems and their location.

16, Herein the term “e-mail” shall include the electronic files stored on servers, workstations,
ISP servers, or other Cloud-based e-mil messaging services; e.g. messages in electronic mail
servers hosting the e-mail accounts truth@crowdsourcethetruth.org,
jasongoodman72@protomail.com, jason@21stcentury3d.com and/or any other e-mail storage
services; e.g. Microsoft Exchange/Outlook, GMAIL, or localized on-site computers that
synchronize with on-line e-mail servers. This shall be understood to mean initiating e-mails, e-
mail “thread” and/or “string” and/or “chain”. This includes any e-mails saved electronically or
moved to outside the e-mail program and saved in other formats such as “.txt” and/or “.msg”.

17. Herein the term “encryption” shall mean the process of enciphering data and ESI. In the
case of the use of encryption and/or hash values providing technical information concerning the

associated encryption techniques used to encipher such data. This includes descriptions
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 7 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V, GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

concerning he use of digital signatures, hash values, and/or other coding techniques to encipher
data from its “plaintext” form to a “cipher-text” form. The responding party (Def) should
produce information that would indicate to the Plaintiff how to obtain a “reasonable usable form”
and may need to describe any processes that were used to covert electronically stored (ESI) data
from a form which is ordinarily maintained, if in a different form that makes it more burdensome
on the requesting party (Plaintiff) to use information, as articulated in Fed. R. Civ. Proc. Rule
34(b). Aguilar v. Ice, 255 F.R.D. 350 (S.D.N.Y. 2008).

18. Herein the term “meta-data” shall be viewed as “data about data” which is ESI that
describes the history, tracking, and/or management of an electronic document. All documents
that are placed in storage systems and provided to the requesting party (Plaintiff) should be
provided with all non-altered meta-data embedded in such documents.

19. Herein the term “imagery” includes hard-copies and/or ESI of that which has been
manipulated to create an “image” to include “. TIFF” and/or “.PDF” and/or “.MP3” and/or
“MP4” and/or other such files, etc. This shall include the processing of photographs, poriraits,
and/or the likeness or artwork that displays recognizable features of the Plaintiff. Courts have
construed the portrait/picture provisions of the statute somewhat broadly, to include "any
recognizable likeness, not just an actual photograph." Burck v. Mars, Inc., 571 F. Supp. 2d 446,
451 (S.D.N.Y. 2008).

20. Herein the term “likeness” shall mean the Plaintiffs likeness, portrait and/or photograph.
Clark v. Celeb Publ'g, Inc., 530 F. Supp. 979 (S.D.N.Y. 1981). Big Seven Music Corp. v.
Lennon, 554 F.2d 504 (2d Cir. 1977). It is settled that “any recognizable likeness, not just an

actual photograph, may qualify as a ‘portrait or picture.” Allen v. Nat'l Video, Inc., 610 F. Supp.
 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 8 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V, GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

612, 621 (S.D.N.Y. 1985) at 622 (citing Ali v. Playgirl, Inc., 447 F. Supp. 723, 726 (S.D.N.Y.
1978)).

39 Ges

each,” “one or more,” “including,”

33 46

21. Herein the words “or,” “and,” “all,” “every,” “any,
and similar words of guidance, are intended merely as such, and should not be construed as
words of limitation. The words “or” and “and” shall include each other whenever possible to
expand, not restrict, the scope of the Interrogatory. The word “including” shall not be used to
limit any general category or description that precedes it. The words “all,” “every,” “any,”
“each,” and “one or more” shall include each other whenever possible to expand, not restrict, the
scope of the Interrogatory.

22. Herein the term “custodian” shall describe an employee or other person or group with
ownership, custody, or control over potentially relevant information. A “custodian of records”
and/or electronic records, and/or ESI which includes data that has been entrusted to a third party,
includes the names and contact information for all such parties (third party data custodian)
whether corporations, associations, Internet Service Providers (ISPs), and/or natural person
individuals that may be aware of such systems that can store, contain, archive, process and/or
transmit ESI, digital imagery, files, and/or messages. This includes the use of third-party and/or
non-party witness custodians of ESI records such as those services and/or systems used by
associates, third-parties, contractors, consultants, “side-kicks”, guests, interviewees and/or
friends. See Fed. R. Civ. Proc. Rule 30(b)(6).

23. Defendant is under a continuing obligation to respond to the Interrogatorics set forth
herein. Accordingly, if Defendants subsequently gain additional information called for in any of
the Interrogatories set forth herein, Defendants should promptly produce such information to

Plaintiffs.

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 9 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

24, A party’s obligation to deliver all the documents used to calculate damages is “the
functional equivalent of a standing Request for Production under Rule 34[,]” which grants the
opposing party general access to these relevant documents. /d. at 296 (quoting Fed. R. Civ. P.

Rule 26 advisory committee notes to 1993 amendments).

SUPPORTING RATIONALE FOR INTERROGATORY CONTENT

25. For the purposes of the interrogatories, there are four (4) main categories of information
that the Plaintiff is requesting from the Defendant. The information below is provided to aid
clarity for the Court and the Defendant (Def). A specific set of interrogatories follow the section
below.

COUNT I, DEFAMATIONAND DEFAMATION PER SE

26. Plaintiff will require the identtfication of records, electronic messages, texts and other
paper and/or electronic documents that are in the possession of the Def. This will require

_ examination of electronic communications exchanged between the Def and third parties
described in the SAC; the previous parties described include Kevin Shipp, Harmon Wilfred,
Quinn Michaels (aka Korey Atkin), George Webb Sweigert, Lee Stranahan, Thomas
Schoenberger, Jackie Weaver, Manual Chavez, III, Queen Tut (aka Susan B. Holmes, aka Susan
Lutzke), Trish Negron, Mari Rapp, etc. Such communications will demonstrate that Def
Goodman knew, or should have known, that the misleading and false statements made about the

Plaintiff could not be supported with corroborating evidence.

COUNT HE. VIOLATIONS OF CIVIL RIGHTS LAW § 50 and 51
27. Witness records custodians need to be identified for those paper-based and/or digital

records (ESI) maintained by web-based, social media corporate infrastructure (servers, networks,

9

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 10 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

file systems, etc.) that have interacted with the Def; such as ISP storage, social media platform
providers as in Google, Facebook, ‘Twitter, Patreon, YouTube, TINDER, SubscribeStar, DLive,
Periscope, Bit-Chute, etc. Other third parties may have been involved with the transmission,
storage or processing of ESI no matter what the specific TT&P, these individuals need to be
identified and the computational machine that created this type of imagery needs to be identified,
including the software that created this “artwork” containing Plaintiff's likeness and whether or
not these images and/or copies of these images are stored on local on-site computational systems

or stored in Cloud storage.

PLAINTIFEF’S FIRST SET OF INTERROGATORIES

INTERROGATORY NUMBER ONE TO DEFENDANT GOODMAN:

List with specificity and separately by identifiable Uniform Resource Locator (URL) Internet
address (aka “links”) -- to include date of podcast, title and number of views on any social media
platform -- of ALL video podcasts, associated “thumb nails”, and/or other media that display the
likeness, photograph, hybrid image, facial features, portrait and/or any variations of the name
David George Sweigert that have been disseminated on the Internet in any manner by the Def for
the previous three (3) years (to include YouTube, Twitter, Facebook, TINDER, Bit-Chute,
DLive, Periscope, etc.) on CrowdSource The Truth channels. This includes podcasts that display

the coffee cup bearing the likeness of the Plaintiff in a dunce cap.

10
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 11 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Examples:

 

2 ale providing inaccurate infon.,2ons

https:/Avww. youtube.com/watch?v=IUT8hMfzus0

Deep State Dunces. Attack George Webb & CSTT - Biicoin Challenge:
Response ,

Jason Goodman - 15K views. Steamed 2:years ago’

The. dumbest affilates of the Deep State-simply vill not-glve up their ludicrous attacks on the trish, while
simuHaneously offering ne evidense-to support thelr clalns. Become a sponsor ot...

 

INTERROGATORY NUMBER TWO TO DEFENDANT GOODMAN:

List of all social media accounts, utilized, accessed, in any way, shape, or form, including, but
not limited to, Internet blogs, forums, or other public websites including the username/handle
and/or moniker under which access is granted for the previous three (3) years (to include — but
not limited to -- YouTube, Twitter, Facebook, Parler, Gab, Discord, TINDER, Bit-Chute, DLive,
Periscope, etc. ) whether or not these accounts are currently operational, or were operational,

suspended or de-activated in the last three (3) years.

11
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 12 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #; 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER THREE TO DEFENDANT GOODMAN:

Identify the full name and address of every person you believe has knowledge regarding the facts
of this lawsuit and describe in detail the nature of their knowledge. This may include: Dr.
Jerome Corsi, Charles Ortel, Robyn Gritz, Kevin Shipp, Scott Alan Bennett, Oakey Marshall
Richards, George Webb Sweigert, Marcus Conte, Manuel Chavez, III, Larry Klayman, esq.,

Jared and Elizabeth Beck, Michael Moore (aka “True Pundit”), etc.
INTERROGATORY NUMBER FOUR TO DEFENDANT GOODMAN:

In the video podcast entitled Live From the Capitol Building, 8,864 views, Streamed live on
June 13, 2017, URL: hitps:/Avww.youtube.com/watch?v=OyF5a6Wmeew , at time-mark 17:21
the Defendant states, “Doctor Corsi spoke about that at great depth. Do you find it interesting
that all this stuff about your brother who maybe isn’t operating with a full deck of cards. And
how there’s this group of people trying to direct the story to something that means nothing.
While you and I and Trish we’re focusing on people like Charles Ortel, like Doctor Jerome
Corsi, ..” Describe with specificity the knowledge Def gained about the Plaintiff, sources of
information, possible contact with “Doctor Corsi” and/or “Charles Ortel”, and the formation

and/or conclusion Def adopted to make such a statement.

INTERROGATORY NUMBER FIVE TO DEFENDANT GOODMAN:

Describe with specificity the business, personal, broadcasting, friendship, operative or any other
relationship (to include descriptions with specificity as to any communications, discussions,
texts, e-mail messages and/or personal contacts, to include the circumstances of your initial

meeting by any mode of communication) with Dr. Jerome Corsi, to include assistance with legal

12
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 13 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - TUDGE VALERIE E. CAPRONI

issues, interviews, podcasts, during the Robert Mueller special counsel investigation, discussions
about the Plaintiff and/or George Webb Sweigert, aka George Webb. Elaborate on the types of

text messages, e-mail messages and telephone calls, and in-person meetings (location, date

 

purpose of meeting), etc.
INTERROGATORY NUMBER SIX TO DEFENDANT GOODMAN:

Describe with specificity the business, personal, broadcasting, friendship, operative or any other
relationship (to include descriptions with specificity as to any communications, discussions,

_ texts, e-mail messages and/or personal contacts, to include the circumstances of your initial
meeting by any mode of communication) with Charles Ortel, to include assistance with legal
issues, interviews, podcasts, “CLINTON FOUNDATION” investigation, discussions about the
Plaintiff and/or George Webb Sweigert, aka George Webb. Elaborate on the types of text
messages, e-mail messages and telephone calls, and in-person meetings (location, date purpose

of meeting), etc.
INTERROGATORY NUMBER SEVEN TO DEFENDANT GOODMAN:

In the video podcast entitled, Clear and Present Danger (Calm Before the Storm?)

“#maerskmemphis”, 90,501 views, ‘Streamed live on June 14, 2017,

https://www. youtube.com/watch?v=ekrSew2 WAbU&t=1681s, the Defendant dials telephone no.

843-740-7050 and introduces himself to the U.S. Coast Guard petty officer answering the ;
emergency line, at time mark 2:01:14 the Defendant states, “Yes, this is Jason Goodman calling.
I am a reporter with an independent news agency called CrowdSource The Truth and we have
received information..”, Describe with specificity any qualifications, bona fides, training, and/or

classes completed by the Def and/or memberships in professional news gathering organizations,

13
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 14 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

press guilds, news fraternities, etc., related to journalism, news reporting, and/or investigations or
other such training / memberships that would provide an education to become a “news reporter”

for the previous five (5) years.
INTERROGATORY NUMBER EIGHT TO DEFENDANT GOODMAN:

Describe with specificity any times the Def attempted to contact the Plaintiff to verify the
truthfulness of a claim, rumor, story or statement prior to publication by the Def of any
information about the Plaintiff, to include e-mail messages by time and date for the previous

three (3) years.

INTERROGATORY NUMBER NINE TO DEFENDANT GOODMAN:

Describe with specificity the business, personal, broadcasting, friendship, operative or any other
relationship (to include descriptions with specificity as to any communications, discussions,
texts, e-mail messages and/or personal contacts) with Oakey Marshall Richards, aka “Rock
Hudson” of the Def’s program the “Hudson Report”. Describe when such contacts began and
when such contacts ended. Provide date of contact, mode of contact (phone call, e-mail

message, in-person), etc.
INTERROGATORY NUMBER TEN TO DEFENDANT GOODMAN:

Describe with specificity all e-mail messaging addresses and/or accounts, used or accessed, in
any way, shape or form, whether those accounts are currently operational, at any time within the
previous three (3) years, whether or not the accounts are active, suspended or de-activated (for
example: truth@crowdsourcethetruth.org, jasongoodman72(@protomail.com,

jason(@)21stcentury3d.com, etc. ).

14

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 15 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT VY. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER ELEVEN TO DEFENDANT GOODMAN:

In the video podcast entitled, Live From the Capitol Building, 8,864 views, Streamed live on
June 13, 2017, URL: https://www.youtube.com/watch?v=0yF 5a6Wmecw , at time-mark 18:33
“this is all true, what you’re telling us now, that your brother was involved in Iran-Contra”
Describe with specificity any investigations, inquiries, or other searches for information to
confirm the statement, “that your brother was involved in Iran-Contra”, to include
communications with the Plaintiff, George Webb Sweigert, Oakey Marshall Richards, Robyn

Gritz, Patricia Negron or any other individual.
INTERROGATORY NUMBER TWELVE TO DEFENDANT GOODMAN:

List with specificity and separately by identifiable Uniform Resource Locator (URL) Intemet
address of (aka “links’’) -- to include date of podcast, title and number of views on any social
media platform -- ALL video podcasts, in which the Defendant discussed, referenced, identified
or commented on the Plaintiff in a monologue, with other guests, via interviews or other such
podeast broadcasting on CrowdSource The Truth channels or on non-CrowdSource The Truth

' channels, etc. for the previous three (3) years (to include — but not limited to -- YouTube,

Twitter, Facebook, Parler, Gab, Discord, TINDER, Bit-Chute, DLive, Periscope, etc,).
INTERROGATORY NUMBER THIRTEEN TO DEFENDANT GOODMAN:

Describe with specificity the business, personal, broadcasting, friendship, operative or any other
relationship (to inelude descriptions with specificity as to any communications, discussions,
texts, e-mail messages and/or personal contacts, to include the circumstances of your initial
meeting by any mode of communication) with Manuel Chavez, III, to include assistance with _

legal issues, interviews, podcasts, discussions about investigations, discussions about the

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 16 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

Plaintiff and/or George Webb Sweigert, aka George Webb. Elaborate on the types of text
messages, e-mail messages and telephone calls, and in-person meetings (location, date, purpose

of meeting, content of phone call, etc.).

INTERROGATORY NUMBER FOURTEEN TO DEFENDANT GOODMAN:

 

Describe with specificity the Defendant’s research, fact-checking, developed information, or
other investigative techniques, processes, protocols, “news reporting”, etc. relied upon by the
Defendant to create, alter, process, store and/or transmit records used to allege that the Plaintiff
was guilty of serious crimes, and/or the Plaintiff should be jailed, and/or that the Plaintiff might
need to be interviewed in a prison or a mental hospital, and/or that the Plaintiff was a sufferer of
Post-Traumatic Stress Syndrome (PTSD), and/or the Plaintiff is a target of an F.B.I. and/or
N.Y.P.D. investigation, and/or that the Plaintiff was a contractor for the Central Intelligence

Agency, etc. for the previous three (3) years.
INTERROGATORY NUMBER FIFTHTEEN TO DEFENDANT GOODMAN:

Describe with specificity using terms that demonstrate the growth of the CrowdSource The Truth
social media footprint by the metrics used by such social media platform (e.g. subscribers,
patrons, members, friends, etc.) for each fiscal quarter (three months summary) of these social
media individual properties for the previous three (3) years. For instance: Facebook, 30,000

friends 1Q2018, 32,000 friends 2Q2018, etc. for each social media property.
INTERROGATORY NUMBER SIXTEEN TO DEFENDANT GOODMAN:

Describe with specificity any communications received from any party that addresses the
following: “cease and desist” messages, “spoliation notices”, “duty to preserve” notices, “Rule
16(b)(3)(B)Gii) notices”, “evidence preservation notices” and other warnings, demand for

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 17 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

termination (cease and desist) and other e-mail messages delivered to the Defendant’s e-mail
messaging services (no matter which one) from any party which provided warnings to the
Defendant to cease, end, terminate and/or stop the publishing of various content by providing
date of e-mail message, contents, sender and any response sent to the sender by the Defendant

for the previous three (3) years.
INTERROGATORY NUMBER SEVENTEEN TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or the location of
ESI records, Cloud storage of information, digital servers, file systems, computer workstations,
local onsite computational devices, laptops and/or archived records, or witness custodians of ESI
records that would have knowledge of such, that contain facts about the Defendant’s role in the
video content production and distribution on social media platforms that featured, interviewed,
showcased, or focused on Larry Klayman, esq., Chairman and General Counsel of “Freedom
Watch”, to include the times Mr. Klayman using the title of “Special Prosecutor”, in video
content created in conjunction with proceedings entitled “Citizen Grand Jury”, to include
messaging, e-mail, communications, meetings dinner conversations and/or talks exchanged with

Larry Klayman and/or Dr. Jerome Corsi” for the past three (3) years.
INTERROGATORY NUMBER EIGHTTEEN TO DEFENDANT GOODMAN:

Describe with specificity the Defendant’s participation in interviews with news, newspaper, mass
media and/or other news media outlets concerning the purported “dirty bomb hoax” at the Port of
Charleston, South Carolina on any date or June 16, 2017, to include Donie O’ Sullivan of CNN,
and Christopher Mele of the New York Times, to include Defendant’s participation in interview,

phone calls to arrange interviews, coordination with George Webb Sweigert, communications

17

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 18 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

between any reporter (such as O’Sullivan and/or Mele), the Defendant and/or George Webb

Sweigert to schedule, set-up or plan or execute such interview between 14 — 30 June 2017.
INTERROGATORY NUMBER NINETEEN TO DEFENDANT GOODMAN:

Describe with specificity the Defendant’s trips to Vancouver, British Columbia to visit, meet,
plan podcasts, plan daily trips to podcast locations, conversations, dinner meetings and/or video
content interviews with David Charles Hawkins (White Rock, (South Surrey) British Columbia,
Canada), to include dates of travel, duration of stay in British Columbia, number and duration of
meetings, visits with Mr. Hawkins, titles of video productions produced and distributed,
approximate expenses, monies, benefits, dinners or other gratuities given to Mr. Hawkins to
include a description of the communications exchanged and/or conversations between Defendant
and Mr. Hawkins that included discussions about the Plaintiff, Plaintiff's military record, |
Plaintiffs ethical hacking career, Plaintiff's knowledge of computer and network concepts, of
Plaintiff's experience as a network designer at Booz* Allen Hamilton, etc. for previous three (3)

years.
INTERROGATORY NUMBER TWENTY TO DEFENDANT GOODMAN:

Describe with specificity the facts supporting the public interest and/or public debate and/or
public discourse and/or the supporting rationale that there is a genuine public issue associated
with or an opportunity to influence the resolution of issues involved with the supposed and/or
insinuated involvement of the Plaintiff in simulations and/or war games that may have taken
place on the morning of September 11, 2001 (discussed by Def and David Hawkins), the
Plaintiffs supposed ability to “hack into” such modeling and simulations of this nature, the

Plaintiff s supposed ability to dis-engaged the encryption of two-way public safety radio used by

18
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 19 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E,. CAPRONI

the Fire Department of New York (F.D.N.Y.) supposedly utilized by the 343 fire fighters that
died at the World Trade Center and/or any other claim made in regards to the Plaintiff's status as

a “certified ethical hacker” and events that took place on September 11, 2001.
INTERROGATORY NUMBER TWENTY-ONE TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or the location of
ESI records, Cloud storage and/or local onsite computational devices, containing data, files,
digital storage of information or archive of digital media, or witness custodians of ESI records
that would have knowledge of such, containing facts supporting the Defendant’s involvement in
gathering, preparing, collecting, writing, editing, filming, taping or photographing of news
intended for a newspaper, news agency, press association or wire service or other professional
medium or agency which has as one of its regular functions the processing and researching of

news intended for dissemination to the public for the prior three (3) years.
INTERROGATORY NUMBER TWENTY-TWO TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or the facts
describing locations of information, Cloud storage of records, and/or repositories of records, or
witness custodians of ESI records that would support the Def’s claims that the Plaintiff is a “wife

swapper” and/or “dead beat dad”.
INTERROGATORY NUMBER FWENTY-THREE TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or the servers,
archives of information and repositories, or witness custodians of ESI records that would have
knowledge of such, of records that contain facts supporting the Defendant’s development of the
below picture that includes the Plaintiff's likeness, the likeness of Lt. Col. Oliver North,

19

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 20 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-086053-VEC - JUDGE VALERIE E. CAPRONI

U.S.M.C. (ret.), a newspaper headline about IRAN-CONTA, a newspaper headline about
NICARAGUAN WAR, a crash aircraft and the police placard over the Plaintiff's neck with the
date “OCTOBER 8, 1983”. Explain how this photograph was crafted, what research was
completed for this creation, what is the significance of OCTOBER 8, 1983, and the news

worthiness of this picture. List all the various social media platforms this picture was displayed.

sre

_apattet
ate

er |
ie i f

 

INTERROGATORY NUMBER TWENTY-FOUR TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or archives, data
repositories, file systems, and/or records Cloud storage systems, or witness custodians of ESI
records that would have knowledge of such, that contain facts supporting the Defendant’s
analysis, research, reporting, investigation and/or vetting of information, or witness custodians of
ESI records that would have this knowledge of such, to determine that the Plaintiff was acting as
a co-conspirator with Robert David Steele (RDS), was acting as an associate or affiliate of RDS,
was in the role as a co-conspirator with RDS or any other relationship between RDS and the

Plaintiff for the prior three (3) years.

20
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 21 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

INTERROGATORY NUMBER TWENTY-FIVE TO DEFENDANT GOODMAN:

Describe with specificity the names and contact information of witnesses and/or the facts
supporting the Defendant’s analysis, research, reporting, investigation and/or vetting of
information, or witness custodians of ESI records that would have knowledge of such facts , to
determine that the Plaintiff was engaged in an organized criminal harassment campaign and
other serious potential criminal charges, suspected crimes committed, violations of law and/or
criminal conduct of the Plaintiff to break relevant criminal law, and/or actions Defendant took
upon learning of these potential crimes, communications with other witness about such crimes
(to include law enforcement agency, organization, date of contact, mode of contact (in-person,
telephone, e-mail message), individual’s name and contact information) for the prior three (3)

years.

END

21

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 22 of 24

UNITED STATES DISTRICT COURT FOR FHE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

ATTESTATION
I hereby certify that the attached interrogatories are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of causing oppression of the Defendant

Goodman.

/

Signed this ~_ day of November, 2020.

22

V6

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

Jh-al- 20
 

 

Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 23 of 24

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - FUDGE VALERIE E. CAPRONI

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the
following addressees on the / 4, of November 2020 via prepaid First-Class U.S. Mail.

So sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

D.< Sy

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

J}- 1-26

 

23

 
Case 1:18-cv-08653-VEC-SDA Document 166 Filed 11/17/20 Page 2A of 24

 

 

©
ge
che

UNITEDSTATES | PRIORITY® _ |
POSTAL SERVICE « MAIL =— [From |

m Expected delivery date specified for domestic use. | D. G. SWEIGERT. C/O : !

™ Most dornestic shipments include up to $50 of insurance (restrictions apply).* , ROUGH AND apap DELIVERY
D READ
| m USPS Tracking? included for domestic and many international destinations. ¥, CA 95975

| |! . Spoliation-notice@maoailbox.org
m Limited international insurance.”

and Priority Mail International® shipments.

federal law. This package is not for resale. EP14F © U.S. Postal Service, May 2020; All rights reserved.

 

= When used internationally, a ¢ustoms declaration form is required.

*Insurance does not cover certain items. For details regarding claims exclusions See the _ _ . - os . of
| Domestic Mail Manual at http://pe.usps.com. |

** See International Mail Manual at http://pe.usps.com for availability and limitations of coverage. |

 

 

Postal Service® and is provided solely for use In sending Priority Mail®

. : | TO:
| |
FLAT RATE ENV - gf 7)
| ONE RATE ATE eh ELOPE | a lo GO ‘fo ; SE Boe
| — PRO SE OFFICE, Room 200 SEE

| TRACKED INSURED © eesesegesr reo Son Pert Street

scan the QR code.
ee New York, New York 10007-1312
|

nnn

| santa 000014 EP14F May 2020 m | . ~"s/ | |
oe PS00001000014 OD: 12 1/2x 9 1/2 USPS.COM/PICKUP Ok / OOo y —

 

Misuses may be a violation o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This packaging is the property of the U

 

 
